DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9, “that, in turn,” is indefinite.   What includes the sensors, readers, data, power and wave storage and transmission systems?  Is it the recess or the removable display/control panel?
In line 10, “is operatively linked to the processor” is indefinite.  What is operatively linked?  Is in the base, capsule or display/control panel?  
In line 11, “the parts” lacks antecedence.  Is it “the interchangeable parts” or “the one or several parts” being referenced?  Also, is “a wearable dispenser device” the same as the “wearable substance dispenser device”?  Or, is it a separate dispenser device?
In line 12, “the substance dispenser system” lacks antecedence.  “the interchangeable capsule(s)” lacks antecedence.
In line 18, “a primary strap” is indefinite.  The claim, previously, states “a plurality of straps”.  Is this primary strap one of the plurality of straps or is it an additional strap?  According to the specification, it appears that the primary and secondary straps are part of the plurality of straps.  Also, “the wearable dispenser” lacks antecedence.   Also, it is misdescriptive to claim that the primary strap “operatively links the base, the processor and the interchangeable capsules to the parts connected to that strap”.  It does link the base to an interchangeable capsule on the strap.  However, it does not link the base and processor to the capsule (8) supported on the base.
In line 19, “the interchangeable capsules” lacks antecedence.  Also, “the parts” lacks antecedence.
In line 20, “that strap” lacks antecedent basis.
In line 21, “the secondary strap” lacks antecedence.  Also, “the wearable dispenser” lacks antecedence.
In line 23, “that strap” lacks antecedent basis.
In line 25, “the interchangeable capsule(s)” lacks antecedence.
In line 28, “the dispenser system” lacks antecedence.
In line 29, “the movement” and “the straps” lack antecedence.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677